Exhibit 10.18

ZORAN CORPORATION

1995 OUTSIDE DIRECTORS STOCK OPTION PLAN

(As Amended Through April 21, 2002)

1.                                      Establishment, Purpose and Term of Plan.

1.1                                 Establishment.  The Zoran Corporation 1995
Outside Directors Stock Option Plan (the “Plan”) is hereby established effective
as of the effective date of the initial registration by the Company of its Stock
under Section 12 of the Exchange Act (the “Effective Date”).

1.2                                 Purpose.  The purpose of the Plan is to
advance the interests of the Participating Company Group and its stockholders by
providing an incentive to attract and retain highly qualified persons to serve
as Outside Directors of the Company and by creating additional incentive for
Outside Directors to promote the growth and profitability of the Participating
Company Group.

1.3                                 Term of Plan.  The Plan shall continue in
effect until the earlier of its termination by the Board or the date on which
all of the shares of Stock available for issuance under the Plan have been
issued and all restrictions on such shares under the terms of the Plan and the
agreements evidencing Options granted under the Plan have lapsed.  However, all
Options shall be granted, if at all, within ten (10) years from the Effective
Date.

2.                                      Definitions and Construction.

2.1                                 Definitions.  Whenever used herein, the
following terms shall have their respective meanings set forth below:

(a)                                  “Board” means the Board of Directors of the
Company.  If one or more Committees have been appointed by the Board to
administer the Plan, “Board” also means such Committee(s).

(b)                                 “Code” means the Internal Revenue Code of
1986, as amended, and any applicable regulations promulgated thereunder.

(c)                                  “Committee” means a committee of the Board
duly appointed to administer the Plan and having such powers as shall be
specified by the Board.  Unless the powers of the Committee have been
specifically limited, the Committee shall have all of the powers of the Board
granted herein, including, without limitation, the power to amend or terminate
the Plan at any time, subject to the terms of the Plan and any applicable
limitations imposed by law.

(d)                                 “Company” means Zoran Corporation, a
Delaware corporation, or any successor corporation thereto.


--------------------------------------------------------------------------------


(e)                                  “Consultant” means any person, including an
advisor, engaged by a Participating Company to render services other than as an
Employee or a Director.

(f)                                    “Director” means a member of the Board or
the board of directors of any other Participating Company.

(g)                                 “Employee” means any person treated as an
employee (including an officer or a Director who is also treated as an employee)
in the records of a Participating Company; provided, however, that neither
service as a Director nor payment of a director’s fee shall be sufficient to
constitute employment for purposes of the Plan.

(h)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

(i)                                     “Fair Market Value” means, as of any
date, if there is then a public market for the Stock, the closing price of the
Stock (or the mean of the closing bid and asked prices of the Stock if the Stock
is so reported instead) as reported on the National Association of Securities
Dealers Automated Quotation (“NASDAQ”) System, the NASDAQ National Market System
or such other national or regional securities exchange or market system
constituting the primary market for the Stock.  If the relevant date does not
fall on a day on which the Stock is trading on NASDAQ, the NASDAQ National
Market System or other national or regional securities exchange or market
system, the date on which the Fair Market Value shall be established shall be
the last day on which the Stock was so traded prior to the relevant date.  If
there is then no public market for the Stock, the Fair Market Value on any
relevant date shall be as determined by the Board without regard to any
restriction other than a restriction which, by its terms, will never lapse.

(j)                                     “Option” means a right to purchase Stock
(subject to adjustment as provided in Section 4.2) pursuant to the terms and
condition of the Plan.

(k)                                  “Optionee” means a person who has been
granted one or more Options.

(l)                                     “Option Agreement” means a written
agreement between the Company and an Optionee setting forth the terms,
conditions and restrictions of the Option granted to the Optionee.

(m)                               “Outside Director” means a Director of the
Company who is not an Employee.

(n)                                 “Parent Corporation” means any present or
future “parent corporation” of the Company, as defined in Section 424(e) of the
Code.

(o)                                 “Participating Company” means the Company or
any Parent Corporation or Subsidiary Corporation.

(p)                                 “Participating Company Group” means, at any
point in time, all corporations collectively which are then Participating
Companies.

2


--------------------------------------------------------------------------------


(q)                                 “Rule 16b–3” means Rule 16b–3 as promulgated
under the Exchange Act, as amended from time to time, or any successor rule or
regulation.

(r)                                    “Service” means the Optionee’s service
with the Participating Company Group, whether in the capacity of an Employee, a
Director or a Consultant.  The Optionee’s Service shall not be deemed to have
terminated merely because of a change in the capacity in which the Optionee
renders Service to the Participating Company Group or a change in the
Participating Company for which the Optionee renders such Service, provided that
there is no interruption or termination of the Optionee’s Service.  The
Optionee’s Service shall be deemed to have terminated either upon an actual
termination of Service or upon the corporation for which the Optionee performs
Service ceasing to be a Participating Company.

(s)                                  “Stock” means the common stock, par value
$0.001, of the Company, as adjusted from time to time in accordance with
Section 4.2.

(t)                                    “Subsidiary Corporation” means any
present or future “subsidiary corporation” of the Company, as defined in
Section 424(f) of the Code.

2.2                                 Construction.  Captions and titles contained
herein are for convenience only and shall not affect the meaning or
interpretation of any provision of the Plan.  Except when otherwise indicated by
the context, the singular shall include the plural, the plural shall include the
singular, and use of the term “or” shall include the conjunctive as well as the
disjunctive.

3.                                      Administration.

3.1                                 Administration by the Board.  The Plan shall
be administered by the Board, including any duly appointed Committee of the
Board.  All questions of interpretation of the Plan or of any Option shall be
determined by the Board, and such determinations shall be final and binding upon
all persons having an interest in the Plan or such Option.  Any officer of a
Participating Company shall have the authority to act on behalf of the Company
with respect to any matter, right, obligation, determination or election which
is the responsibility of or which is allocated to the Company herein, provided
the officer has apparent authority with respect to such matter, right,
obligation, determination or election.

3.2                                 Limitations on Authority of the Board.
 Notwithstanding any other provision herein to the contrary, the Board shall
have no authority, discretion, or power to select the Outside Directors who will
receive Options, to set the exercise price of the Options, to determine the
number of shares of Stock to be subject to an Option or the time at which an
Option shall be granted, to establish the duration of an Option, or to alter any
other terms or conditions specified in the Plan, except in the sense of
administering the Plan subject to the provisions of the Plan.

4.                                      Shares Subject to Plan.

4.1                                 Maximum Number of Shares Issuable.  Subject
to adjustment as provided in Section 4.2, the maximum aggregate number of shares
of Stock that may be issued under the Plan shall be three hundred fifty thousand
(350,000) and shall consist of authorized but unissued shares or reacquired
shares of Stock or any combination thereof.  If an outstanding Option for any
reason expires or is terminated or canceled or shares of Stock acquired, subject
to

3


--------------------------------------------------------------------------------


repurchase, upon the exercise of an Option are repurchased by the Company, the
shares of Stock allocable to the unexercised portion of such Option, or such
repurchased shares of Stock, shall again be available for issuance under the
Plan.

4.2                                 Adjustments for Changes in Capital
Structure.  In the event of any stock dividend, stock split, reverse stock
split, recapitalization, combination, reclassification or similar change in the
capital structure of the Company, appropriate adjustments shall be made in the
number and class of shares subject to the Plan, to the “Initial Option” and
“Annual Option” (as defined in Section 6.1), and to any outstanding Options, and
in the exercise price of any outstanding Options.  If a majority of the shares
which are of the same class as the shares that are subject to outstanding
Options are exchanged for, converted into, or otherwise become (whether or not
pursuant to an Ownership Change Event as defined in Section 8.1) shares of
another corporation (the “New Shares”), the Board may unilaterally amend the
outstanding Options to provide that such Options are exercisable for New
Shares.  In the event of any such amendment, the number of shares subject to,
and the exercise price of, the outstanding Options shall be adjusted in a fair
and equitable manner as determined by the Board, in its sole discretion. 
Notwithstanding the foregoing, any fractional share resulting from an adjustment
pursuant to this Section 4.2 shall be rounded down to the nearest whole number,
and in no event may the exercise price of any Option be decreased to an amount
less than the par value, if any, of the stock subject to the Option.

5.                                      Eligibility and Type of Options.

5.1                                 Persons Eligible for Options.  An Option
shall be granted only to a person who, at the time of grant, is an Outside
Director.

5.2                                 Options Authorized.  Options shall be
nonstatutory stock options; that is, options which are not treated as incentive
stock options within the meaning of Section 422(b) of the Code.

6.                                      Terms and Conditions of Options. 
Options shall be evidenced by Option Agreements specifying the number of shares
of Stock covered thereby, in such form as the Board shall from time to time
establish.  Option Agreements may incorporate all or any of the terms of the
Plan by reference and shall comply with and be subject to the following terms
and conditions:

6.1                                 Automatic Grant of Options.  Subject to
execution by an Outside Director of the appropriate Option Agreement, Options
shall be granted automatically and without further action of the Board, as
follows:

(a)                                  Initial Option.  Each person who is (i) an
Outside Director on the Effective Date, or (ii) first elected or appointed as an
Outside Director after the Effective Date shall be granted an Option to purchase
twenty thousand (20,000) shares of Stock on the Effective Date or the date of
such initial election or appointment, respectively (an “Initial Option”). 
Notwithstanding anything herein to the contrary, a Director of the Company who
previously did not qualify as an Outside Director shall not receive an Initial
Option in the event that such Director subsequently becomes an Outside Director.

4


--------------------------------------------------------------------------------


(b)                                 Annual Option.  Each Outside Director
(including any Director of the Company who previously did not qualify as an
Outside Director but who subsequently becomes an Outside Director) shall be
granted, on the date immediately following the date of each annual meeting of
the stockholders of the Company (an “Annual Meeting”) following which such
person remains an Outside Director, an Option to purchase ten thousand (10,000)
shares of Stock (an “Annual Option”).  Notwithstanding the foregoing, an Outside
Director who has not served continuously as a Director of the Company for at
least six (6) months as of the date immediately following such Annual Meeting
shall not receive an Annual Option on such date.

(c)                                  Right to Decline Option.  Notwithstanding
the foregoing, any person may elect not to receive an Option by delivering
written notice of such election to the Board no later than the day prior to the
date such Option would otherwise be granted.  A person so declining an Option
shall receive no payment or other consideration in lieu of such declined
Option.  A person who has declined an Option may revoke such election by
delivering written notice of such revocation to the Board no later than the day
prior to the date such Option would be granted pursuant to Section 6.1(a)
or (b), as the case may be.

6.2                                 Exercise Price.  The exercise price per
share of Stock subject to an Option shall be the Fair Market Value of a share of
Stock on the date the Option is granted.

6.3                                 Exercise Period.  Each Option shall
terminate and cease to be exercisable on the date ten (10) years after the date
of grant of the Option unless earlier terminated pursuant to the terms of the
Plan or the Option Agreement.

6.4                                 Right to Exercise Options.

(a)                                  Initial Option.  Except as otherwise
provided in the Plan or in the Option Agreement, an Initial Option shall
(i) first become exercisable on the date which is one (1) year after the date on
which the Initial Option was granted (the “Initial Option Vesting Date”); and
(ii) be exercisable on and after the Initial Option Vesting Date and prior to
the termination thereof in an amount equal to the number of shares of Stock
initially subject to the Initial Option multiplied by the Vested Ratio as set
forth below, less the number of shares previously acquired upon exercise
thereof.  The Vested Ratio described in the preceding sentence shall be
determined as follows:

 

Vested Ratio

 

 

Prior to Initial Option Vesting Date

0

 

 

On Initial Option Vesting Date, provided the Optionee’s Service is
continuous from the date of grant of the Initial Option until the Initial
Option Vesting Date

1/4

 

 

Plus

 

 

 

For each full year of the Optionee’s continuous Service from the Initial
Option Vesting Date until the Vested Ratio equals 1/1, an additional

1/4

 

5


--------------------------------------------------------------------------------


(b)                                 Annual Option.  Except as otherwise provided
in the Plan or in the Option Agreement, an Annual Option shall first become
exercisable on the date which is one (1) year after the date on which the Annual
Option was granted (the “Annual Option Vesting Date”), provided the Optionee’s
Service is continuous from the date of grant of the Annual Option until the
Annual Option Vesting Date.  The Annual Option shall be exercisable on and after
the Annual Option Vesting Date and prior to the termination thereof in an amount
equal to the number of shares of Stock initially subject to the Annual Option,
less the number of shares previously acquired upon exercise thereof.

6.5                                 Payment of Exercise Price.

(a)                                  Forms of Consideration Authorized.  Except
as otherwise provided below, payment of the exercise price for the number of
shares of Stock being purchased pursuant to any Option shall be made (i) in
cash, by check, or cash equivalent, (ii) by tender to the Company of shares of
Stock owned by the Optionee having a Fair Market Value not less than the
exercise price, (iii) by the assignment of the proceeds of a sale or loan with
respect to some or all of the shares being acquired upon the exercise of the
Option (including, without limitation, through an exercise complying with the
provisions of Regulation T as promulgated from time to time by the Board of
Governors of the Federal Reserve System) (a “Cashless Exercise”), or (iv) by any
combination thereof.

(b)                                 Tender of Stock.  Notwithstanding the
foregoing, an Option may not be exercised by tender to the Company of shares of
Stock to the extent such tender of Stock would constitute a violation of the
provisions of any law, regulation or agreement restricting the redemption of the
Company’s stock.  Unless otherwise provided by the Board, an Option may not be
exercised by tender to the Company of shares of Stock unless such shares either
have been owned by the Optionee for more than six (6) months or were not
acquired, directly or indirectly, from the Company.

(c)                                  Cashless Exercise.  The Company reserves,
at any and all times, the right, in the Company’s sole and absolute discretion,
to establish, decline to approve or terminate any program or procedures for the
exercise of Options by means of a Cashless Exercise.

6.6                                 Tax Withholding.  The Company shall have the
right, but not the obligation, to deduct from the shares of Stock issuable upon
the exercise of an Option, or to accept from the Optionee the tender of, a
number of whole shares of Stock having a Fair Market Value equal to all or any
part of the federal, state, local and foreign taxes, if any, required by law to
be withheld by the Participating Company Group with respect to such Option or
the shares acquired upon exercise thereof.  Alternatively or in addition, in its
sole discretion, the Company shall have the right to require the Optionee to
make adequate provision for any such tax withholding obligations of the
Participating Company Group arising in connection with the Option or the shares
acquired upon exercise thereof.  The Company shall have no obligation to deliver
shares of Stock until the Participating Company Group’s tax withholding
obligations have been satisfied.

6


--------------------------------------------------------------------------------


7.                                      Standard Form of Option Agreement.

7.1                                 Initial Option.  Unless otherwise provided
for by the Board at the time an Initial Option is granted, each Initial Option
shall comply with and be subject to the terms and conditions set forth in the
form of Nonstatutory Stock Option Agreement for Outside Directors (Initial
Option) adopted by the Board concurrently with its adoption of the Plan and as
amended from time to time.

7.2                                 Annual Option.  Unless otherwise provided
for by the Board at the time an Annual Option is granted, each Annual Option
shall comply with and be subject to the terms and conditions set forth in the
form of Nonstatutory Stock Option Agreement for Outside Directors (Annual
Option) adopted by the Board concurrently with its adoption of the Plan and as
amended from time to time.

7.3                                 Authority to Vary Terms.  Subject to the
limitations set forth in Section 3.2, the Board shall have the authority from
time to time to vary the terms of any of the standard forms of Option Agreement
described in this Section 7 either in connection with the grant or amendment of
an individual Option or in connection with the authorization of a new standard
form or forms; provided, however, that the terms and conditions of any such new,
revised or amended standard form or forms of Option Agreement are not
inconsistent with the terms of the Plan.  Such authority shall include, but not
by way of limitation, the authority to grant Options which are immediately
exercisable subject to the Company’s right to repurchase any unvested shares of
Stock acquired by the Optionee upon the exercise of an Option in the event such
Optionee’s Service is terminated for any reason.  In no event, however, shall
the Board be permitted to vary the terms of any standard form of Option
Agreement if such change would cause the Plan to cease to qualify as a formula
plan pursuant to Rule 16b–3 at any such time as any class of equity security of
the Company is registered pursuant to Section 12 of the Exchange Act.

8.                                      Transfer of Control.

8.1                                 Definitions.

(a)                                  An “Ownership Change Event” shall be deemed
to have occurred if any of the following occurs with respect to the Company:

(i)                                     the direct or indirect sale or exchange
in a single or series of related transactions by the stockholders of the Company
of more than fifty percent (50%) of the voting stock of the Company;

(ii)                                  a merger or consolidation in which the
Company is a party;

(iii)                               the sale, exchange, or transfer of all or
substantially all of the assets of the Company; or

(iv)                              a liquidation or dissolution of the Company.

7


--------------------------------------------------------------------------------


(b)                                 A “Transfer of Control” shall mean an
Ownership Change Event or a series of related Ownership Change Events
(collectively, the “Transaction”) wherein the stockholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction, in substantially the same proportions as their ownership of shares
of the Company’s voting stock immediately before the Transaction, direct or
indirect beneficial ownership of more than fifty percent (50%) of the total
combined voting power of the outstanding voting stock of the Company or the
corporation or corporations to which the assets of the Company were transferred
(the “Transferee Corporation(s)”), as the case may be.  For purposes of the
preceding sentence, indirect beneficial ownership shall include, without
limitation, an interest resulting from ownership of the voting stock of one or
more corporations which, as a result of the Transaction, own the Company or the
Transferee Corporation(s), as the case may be, either directly or through one or
more subsidiary corporations.  The Board shall have the right to determine
whether multiple sales or exchanges of the voting stock of the Company or
multiple Ownership Change Events are related, and its determination shall be
final, binding and conclusive.

8.2                                 Affect of Transfer of Control on Options. 
In the event of a Transfer of Control, the surviving, continuing, successor, or
purchasing corporation or parent corporation thereof, as the case may be (the
“Acquiring Corporation”), may either assume the Company’s rights and obligations
under outstanding Options or substitute for outstanding Options substantially
equivalent options for the Acquiring Corporation’s stock.  In the event the
Acquiring Corporation elects not to assume or substitute for outstanding Options
in connection with a Transfer of Control, any unexercisable or unvested portion
of the outstanding Options shall be immediately exercisable and vested in full
as of the date ten (10) days prior to the date of the Transfer of Control.  The
exercise or vesting any Option that was permissible solely by reason of this
Section 8.2 shall be conditioned upon the consummation of the Transfer of
Control.  Any Options which are neither assumed or substituted for by the
Acquiring Corporation in connection with the Transfer of Control nor exercised
as of the date of the Transfer of Control shall terminate and cease to be
outstanding effective as of the date of the Transfer of Control. 
Notwithstanding the foregoing, shares acquired upon exercise of an Option prior
to the Transfer of Control and any consideration received pursuant to the
Transfer of Control with respect to such shares shall continue to be subject to
all applicable provisions of the Option Agreement evidencing such Option except
as otherwise provided in such Option Agreement.  Furthermore, notwithstanding
the foregoing, if the corporation the stock of which is subject to the
outstanding Options immediately prior to an Ownership Change Event described in
Section 8.1(a)(i) constituting a Transfer of Control is the surviving or
continuing corporation and immediately after such Ownership Change Event less
than fifty percent (50%) of the total combined voting power of its voting stock
is held by another corporation or by other corporations that are members of an
affiliated group within the meaning of Section 1504(a) of the Code without
regard to the provisions of Section 1504(b) of the Code, the outstanding Options
shall not terminate.

9.                                      Nontransferability of Options.  During
the lifetime of the Optionee, an Option shall be exercisable only by the
Optionee or the Optionee’s guardian or legal representative.  No Option shall be
assignable or transferable by the Optionee, except by will or by the laws of
descent and distribution.

8


--------------------------------------------------------------------------------


10.                               Indemnification.  In addition to such other
rights of indemnification as they may have as members of the Board or officers
or employees of the Participating Company Group, members of the Board and any
officers or employees of the Participating Company Group to whom authority to
act for the Board is delegated shall be indemnified by the Company against all
reasonable expenses, including attorneys’ fees, actually and necessarily
incurred in connection with the defense of any action, suit or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with the
Plan, or any right granted hereunder, and against all amounts paid by them in
settlement thereof (provided such settlement is approved by independent legal
counsel selected by the Company) or paid by them in satisfaction of a judgment
in any such action, suit or proceeding, except in relation to matters as to
which it shall be adjudged in such action, suit or proceeding that such person
is liable for gross negligence, bad faith or intentional misconduct in duties;
provided, however, that within sixty (60) days after the institution of such
action, suit or proceeding, such person shall offer to the Company, in writing,
the opportunity at its own expense to handle and defend the same.

11.                               Termination or Amendment of Plan.  The Board
may terminate or amend the Plan at any time.  However, subject to changes in the
law or other legal requirements that would permit otherwise, without the
approval of the Company’s stockholders, there shall be (a) no increase in the
total number of shares of Stock that may be issued under the Plan (except by
operation of the provisions of Section 4.2), and (b) no expansion in the class
of persons eligible to receive Options.  Furthermore, to the extent required by
Rule 16b–3, provisions of the Plan addressing eligibility to participate in the
Plan and the amount, price and timing of Options shall not be amended more than
once every six (6) months, other than to comport with changes in the Code, the
Employee Retirement Income Security Act of 1974, as amended, or the rules
thereunder.  In any event, no termination or amendment of the Plan may adversely
affect any then outstanding Option, or any unexercised portion thereof, without
the consent of the Optionee, unless such termination or amendment is necessary
to comply with any applicable law or government regulation.

IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing sets forth the Zoran Corporation 1995 Outside Directors Stock Option
Plan was duly adopted and amended by the Board through April 21, 2002.

 

 

 

 

Secretary

 

9


--------------------------------------------------------------------------------